Citation Nr: 0908997	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
vertebral injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for bilateral 
conjunctivitis and blepharitis, currently evaluated at 10 
percent disabling.

4.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected psychiatric 
disorder.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1967 to January 1968, during the Vietnam era.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA)

In November 2008, the Veteran testified during a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript is associated with 
the claims file.

The issues of entitlement to service connection for PTSD, 
hypertension to include as secondary to the service-connected 
psychiatric disorder, and entitlement to a TDIU rating are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.







FINDINGS OF FACT

1.  In September 2003 rating decision, the RO denied the 
Veteran's claim seeking entitlement to service connection for 
PTSD; the Veteran was notified in writing of the RO's 
determination and did not timely appeal that decision. 

2.  The evidence received since the RO's September 2003 
rating decision is not cumulative and redundant, was not 
previously on file, and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence of record does not establish that chronic 
residuals of a vertebral injury, to include arthritis, were 
manifested during service or within one year after service, 
and are related to any incident or event of service.

4.  The Veteran has a history of bilateral conjunctivitis and 
blepharitis without additional residual disability found on 
examination. 


CONCLUSIONS OF LAW

1.  The evidence received since the September 2003 rating 
decision that denied the Veteran's claim for service 
connection for PTSD is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a) 3.159 (2008).
	
2.  The residuals of a vertebral injury were not incurred in 
or aggravated by active military service; and arthritis may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002);  38 
C.F.R. §§ 3.1, 3.301, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

3.  The criteria for an increased rating in excess of 10 
percent for bilateral conjunctivitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.84a, Diagnostic Code 6018 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran was 
provided notice of the VCAA in June 2004 and March 2005, 
prior to the adjudication of his claims in the May 2005 
rating decision at issue.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

In the context of a claim to reopen, the VCAA also requires 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran was notified of the Kent 
requirements in March 2005 as it relates to his PTSD claim.  
Regardless, no further action is required to comply with the 
VCAA given the Board's decision to reopen the claim for 
service connection for PTSD.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. The Court held that, upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The Veteran received Dingess notice in June 2008, pertaining 
to the downstream disability rating and effective date 
elements of his claims.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran received Vazquez-Flores notice in June 2008, 
which provided the diagnostic criteria under which the claim 
is rated, its application should an increase in disability be 
found, and examples of the types of medical and lay evidence 
that he may submit (or ask VA to obtain) to support his claim 
for increased compensation. 

The Veteran was afforded a VA examination for his service-
connected conjunctivitis and blepharitis in July 2004 and 
December 2006.  The Board acknowledges that the Veteran has 
not been afforded a VA examination in conjunction with his 
service connection vertebral injury claim.  The VCAA and 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines that such 
development is necessary to decide the claim.  A medical 
examination or medical nexus opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).  Upon review, the Board has concluded 
that a remand for examination of the Veteran and/or a medical 
nexus opinion is not warranted in this case, because the 
information and evidence of record does not establish that 
the Veteran suffered an event, injury, or disease in service, 
nor does it indicate that his claimed disability or symptoms 
may be associated with service.  38 C.F.R. § 3.159(c)(4); cf. 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In so 
concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein VA erred in failing to obtain a 
medical nexus opinion even though evidence showed acoustic 
trauma in service and a current diagnosis of tinnitus.  
Significantly, in the current case, there is no evidence that 
the Veteran suffered from a vertebral injury in service.  
Therefore, the Board finds that the facts in this case are 
easily distinguishable from those in Charles.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal have been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, private medical records/statements, Social 
Security Records (SSA) and statements from the Veteran.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.



II.  New and Material Evidence

Generally, a final decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  In 
the current case, the Veteran's request to reopen his 
previously denied claim was received in November 2004, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

The RO, in a September 2003 rating decision, denied the 
Veteran's claim for entitlement to service connection for 
PTSD based on no confirmed diagnosis of PTSD.  The Veteran 
did not timely appeal the decision.  Therefore, the September 
2003 rating decision is final.

The September 2003 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
September 2003 rating decision, which was the last final 
adjudication that disallowed the Veteran's claim.

An application to reopen the Veteran's current claim was 
received by the RO in November 2004.  The evidence added to 
the record since the September 2003 rating decision includes, 
in part, VA treatment records with a confirmed diagnosis of 
chronic PTSD, written statements of the Veteran that provide 
more detail of his alleged stressors, and a buddy statement 
which supports the Veteran's stressor of a helicopter crash.  
This evidence is new, and does bear directly on the question 
of whether the Veteran has PTSD related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the Veteran's disability and its 
origin, and, thus, is not cumulative or redundant and raises 
a reasonable possibility of substantiating the claim.  As 
such, it is considered new and material and the claim is 
reopened.

However, the adjudication of the Veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, as 
noted below in the Remand, the Board is requesting additional 
development with respect to the underlying claim of service 
connection for PTSD, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.

III.  Service Connection for Residuals of a  Vertebral Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
chronic diseases, such as arthritis, when it is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to establish a service connection for the claimed 
disorder, the Veteran is required to show (1) medical 
evidence of a current disability; (2) medical or lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 
(2007).

The evidence reflects that while the Veteran contends that he 
was involved in a helicopter crash during service and 
sustained a vertebral injury at that time, a chronic residual 
disability is not shown be the result thereof.  The Veteran's 
service treatment records do not contain any reference to a 
spinal disability, to include an old compression fracture of 
the low back..  In fact, an x-ray examination of the thoracic 
and lumbar spine conducted of the Veteran in September 1967, 
was normal, revealing no signs or pathology of a spinal 
disorder.  Similarly, a July 1968 examination that was 
conducted several months after the Veteran's discharge 
revealed a normal musculoskeletal examination.

The post-service medical records contain an x-ray taken in 
May 1996, which showed a normal cervical and thoracic spine.  
A VA treatment record dated in October 1997 disclosed a 
history of chronic low back pain from a motor vehicle 
accident.  Based on a lumbosacral spine series, the Veteran 
was diagnosed with mild anterior wedging of T11, T12, and L1, 
which were likely to represent old compression fractures; 
mild osteophytosis at multiple other levels; and normal 
alignment.  

An April 2002 statement from a private physician noted that 
the Veteran was in a motor vehicle accident and hit his head.  
He also reported that the he was in a helicopter crash in 
Texas while he was training to go to Vietnam during service.  
He stated that he had significant medical problems for about 
three months thereafter, for which he was hospitalized at 
Brook Army Hospital near San Antonio.  And, that he was also 
in a psychiatric unit for awhile at that time where he 
received a medical discharge.  The physician also noted that 
the Veteran suffered some lumbar spine compression due to a 
head-on collision accident six years prior.  

A September 2003 VA treatment record reveals a history of 
motor vehicle accident and includes a diagnosis of minimal 
degenerative spurring within the lumbar spine with no other 
abnormalities.  A May 2004 VA treatment record contains a 
diagnosis of chronic low back pain.  An August 2004 VA 
treatment record reflects that the Veteran reported back pain 
since 1967 helicopter accident and that subsequent trauma 
aggravated his back.  A February 2005 VA treatment record 
reflects complaints of back pain.  The SSA claims file 
contains the same medical records as the VA claims file.

In November 2008, the Veteran testified that he injured his 
back when his helicopter crashed during flight training, and 
that the VA treatment records show an old compression 
fracture of the lower back.  (See November 2008 Hearing 
Transcript, p. 13).

The Board is mindful that the Veteran is competent to provide 
a report of continuity of his symptoms since service; however 
his lay statements are not indicative of continuity of 
residuals of a vertebral injury since service, as they are 
unsupported by the complete absence of treatment for this 
disorder either in service or soon thereafter.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000). 
	
Again, the Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased Rating for Bilateral Conjunctivitis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.
	
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

The Veteran's bilateral conjunctivitis is currently evaluated 
as 10 percent disabling under Diagnostic Code 6018.  
Diagnostic Code 6018 provides for a 10 percent disability 
rating if there is active conjunctivitis, with objective 
symptoms.  The code does not provide for a rating in excess 
of 10 percent.  38 U.S.C.A. § 4.84 (a).  

A December 2003 VA treatment record noted that the Veteran 
was a glaucoma suspect, but was negative for cataracts and 
macular degeneration.  He used glasses for reading and had no 
difficulty with distance vision (without correction).  He 
received an ophthalmic ung for conjunctivitis.  He told the 
examiner that his symptoms have improved with only a mild 
discharge remaining.  There was no pain, photophobia, 
itching, watering, redness, and blurred vision.  There was 
flaking of both lids.  He was diagnosed, in part, with 
resolved conjunctivitis.  Similar findings were made in a 
November 2004 VA treatment record; although the treatment 
record noted that he had conjunctivitis last December, which 
was healed with bacitracin.  He was diagnosed with chronic 
meibomianitis blepharitis OU.  In July 2004, the Veteran's 
corrected visual acuity for the right eye was 20/20 and 
20/20-1 for the left eye.  There was flaking on both lids, 
but no evidence of conjunctivitis.

At a July 2004 QTC examination, the Veteran told the examiner 
that he has a history of chronic bilateral conjunctivitis and 
that he was being followed every 6 months as a glaucoma 
suspect.  He told the examiner that his condition does not 
cause any incapacitation and that he used ointment for 
treatment.  He reported pain, itching, and impairment of 
vision.  He further stated that this condition did not result 
in anytime lost from work.  Upon physical examination, the 
examiner noted that Keratoconus was not present.  The 
uncorrected near vision of the right and left eye was 20/70.  
The uncorrected far vision for the right and left eye was 
20/50+1 (corrected 20/30+2).  The Veteran did not have 
diplopia.  The visual field examination was noted to be 
abnormal based on the Goldmann Perimeter chart.  The examiner 
diagnosed intermittent conjunctivitis, which was no currently 
in a symptomatic state and a secondary diagnosis of dry eye.

A November 2006 VA treatment record noted that the Veteran's 
vision appeared to be declining since last visit.  The 
Veteran was diagnosed with ocular hypertension OU, 
blepharitis OU, and presbyopia.

The Veteran underwent another QTC examination in December 
2006.  The Veteran reported pain, headaches, and difficulty 
seeing when symptoms were present.  He stated that he had 
incapacitating episodes as often as 3 times per month, which 
lasts for 7 days and that over the past year he had many 
incidents of incapacitation for a total of approximately 40 
days.  He stated that a VA physician, Dr. E.S., recommended 
bed rest on an ongoing basis for 25 years.  The Veteran was 
treated with ointments, eyedrops, and pain medication.  The 
Veteran further stated that he was unable to work during the 
periods of the infection.  Upon physical examination, the 
funduscopy was within normal limits.  The intraocular 
pressure of the right and eye was 24 mmHg, which was 
elevated.  Keratoconus was not present.  The visual acuity of 
the right eye with corrected vision was 20/20 and with 
uncorrected far vision was 20/50-1.  The uncorrected near 
vision on the right was 20/200 and corrected was 20/32.  The 
uncorrected far vision on the left was 20/25-1 and corrected 
was 20/20-1.  The uncorrected near vision on the left was 
20/160 and corrected was 20/32.  The Veteran did not have 
diplopia and his visual field examination was within normal 
limits.  The Goldmann perimeter test was also within normal 
limits.  The Veteran was diagnosed with bilateral 
conjunctivitis based on the Veteran's history of 
conjunctivitis and approximate frequency once per month.  
There was objectively no sign of conjunctivitis at the 
examination.  He was also diagnosed with blepharitis.   

A July 2007 VA treatment record reflects a diagnosis of 
ocular hypertension OU, hyperopic astigmatism OU, and 
presbyopia.  An October 2007 VA treatment record reflects 
that the Veteran was negative for glaucoma and macular 
degeneration and positive for ocular hypertension and 
cataracts.  He was prescribed new reading glasses.

A November 2007 VA treatment record reflects that the Veteran 
complained of itchy, achy sore eyes.  He also stated that he 
stopped using drops because his blepharitis was getting worse 
on the drops.  A December 2007 eye examination diagnosed the 
Veteran with ocular hypertension negative for glaucoma.  The 
Veteran's corrected bilateral vision was 20/20.  The SSA 
claims file contains the same medical records as the VA 
claims file and will not be discussed for brevity.

VA treatment records show a history of treatment for various 
non-service connected eye disabilities, including cataracts, 
ocular pressure, and presbyopia.  The Board has assessed the 
separate effects of the Veteran's service-connected and 
nonservice-connected disabilities, and whether, standing 
alone, his service-connected bilateral conjunctivitis and 
blepharitis would warrant a rating higher than 10 percent; 
and, finds that, standing alone, the disability picture for 
the service-connected eye disability approximates a 10 
percent rating (which is the maximum rating for this 
condition).  See Mittleider v. West, 11 Vet.App. 181, 182 
(1998) (holding that, when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern  the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability).
 
As 10 percent is the maximum rating allowed under Diagnostic 
Code 6018, the Board must look to other potentially 
applicable codes to warrant a higher rating.  The medical 
evidence does not suggest that the Veteran's bilateral 
conjunctivitis-related symptomatology is productive of 
uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, 
retinitis, a recent intra-ocular hemorrhage, a detachment of 
the retina, or an unhealed eye injury under Diagnostic Codes 
6000 to 6009.  Although the Veteran had a history of 
cataracts, ocular pressure, and presbyopia, and other non-
specific eye symptoms, there is no medical evidence 
suggestive of a relationship between the cataracts, ocular 
pressure, presbyopia, and other non-specific eye symptoms and 
conjunctivitis and blepharitis.  

There is also no medical findings that the Veteran's 
bilateral conjunctivitis and blepharitis resulted in an 
impairment of visual acuity.  Regardless, the Board notes 
that if the disability was rated on the basis of impairment 
of visual acuity, a rating in excess of 10 percent would not 
be warranted under Diagnostic Code 6079.  Further, the 
Veteran's reported incapacitating episodes that required bed 
rest as prescribed by Dr. E.S. was not supported by the 
medical evidence of record and provides no basis for a higher 
rating. 
 
The medical evidence of record does not indicate that that 
the Veteran has tuberculosis of the eye or glaucoma due to 
his service-connected bilateral conjunctivitis to warrant a 
higher rating under Diagnostic Codes 6010 and 6012.  The VA 
examination also did not show trachomatous conjunctivitis to 
warrant a higher rating under Code 6017.  In addition, there 
was no evidence that the Veteran's bilateral conjunctivitis 
resulted in ptosis, ectropion, entropion, lagophthalmos, or 
optic neuritis.  As such, a higher rating under Diagnostic 
Codes 6019, 6020, 6021, 6022, or 6026 is not warranted.  
Although the Veteran has history of cataracts, there is no 
evidence that relates this condition to the Veteran's 
service-connected disability.  As such a higher rating under 
Diagnostic Codes 6027 or 6028 is not warranted. 

In November 2008, the Veteran testified that he had 
conjunctivitis and blepharitis and that they should be rated 
separately as distinct disorders.  (See November 2008 Hearing 
Transcript, p. 12).  The Board has also considered whether 
the Veteran is entitled to a separate rating for his 
blepharitis.  However, the Veteran's blepharitis is the 
basis, in part, for his current rating under Diagnostic Code 
6028.  Therefore, a separate rating would be pyramiding, that 
is, rating the same manifestation under a different 
Diagnostic Code, which is not permissible.  38 C.F.R. § 4.14.  
(See May 2008 Written Statement).
 
To the extent that the Veteran himself contends that his eye 
problems are related to his service-connected disability, it 
is well-established that lay persons without medical 
training, such as the Veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
Veteran has not required frequent hospitalizations for the 
service-connected disability and that the manifestations of 
the disability are not in excess of those contemplated by the 
scheduler criteria.  In sum, there is no indication in the 
record that the average industrial impairment from solely the 
service-connected bilateral conjunctivitis would be in excess 
of that contemplated by a 10 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Separate ratings can be assigned for separate periods of time 
based on the Veteran's level of impairment.  In other words, 
his rating can be "staged."  See Hart, supra.  That said, 
the evidence suggests that the Veteran's disability was no 
more than 10 percent disabling for the entire appeal period. 
 
Overall, the preponderance of the evidence is against the 
Veteran's claims for a rating in excess of 10 percent for 
bilateral conjunctivitis.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to that extent, granted.

Service connection for residuals of a vertebral injury, is 
denied.

An increased rating in excess of 10 percent for bilateral 
conjunctivitis, is denied.





REMAND

With respect to the claim for service connection for PTSD, 
the Veteran's stressors are as follow:  1) bitten by rattlers 
twice; 2) a helicopter crash; and 3) witnessed two suicides 
while in a mental institution.  With regards to the 
helicopter crash, the Veteran stated he had a "class A" 
physical at Madigan Army Hospital in Fort Lewis, Washington 
prior to being transferred to Fort Walters, Texas for flight 
school in June 1967.  The training accident occurred at Fort 
Walters (helo-training class 68-1) and was a result of an oil 
filter not being securely fastened, which caused the engine 
to freeze.  He stated that he injured his back as a result.  
He also stated that shortly after he had a nervous breakdown 
and was sent to Brooke Medical Center in San Antonio, the 
Chambers Pavilion, Ward 52A.  He was there for 3.5 months, 
where he received a diagnosis of Schizophrenia and discharged 
soon after.  (See October 2003 VA treatment record; December 
2006 VA treatment record; April 2004 claim; July 2004 claim; 
and November 2004 Written Statement).

An April 2002 statement from a private physician noted that 
the Veteran reported a history of either PTSD or panic 
disorder, for which he was treated in the Army during the 
1960s.

An October 2003 VA treatment record indicates that the 
Veteran's diagnosis of schizophrenic reaction does not appear 
to be an accurate diagnosis and requested an assessment.  In 
an April 2004 VA treatment record the Veteran sought to have 
the diagnosis of schizophrenia removed from his record, but 
was unsure as to whether to proceed given risk to losing 
benefits for that condition.  He told the examiner that he 
was hospitalized for three months at an insane asylum during 
the military.  He believed that the hospitalization was a 
mistake and that he was there for three months because his 
paperwork had been lost.  He further stated that a 
psychiatrist told him that he had to be diagnosed with 
something because of the length of his stay at the hospital.  
He also told the examiner that he was involved in a 
helicopter crash during the military and had mental issues as 
a result of that crash.  He was diagnosed with schizophrenia 
by history.  In an October 2004 VA treatment record, the 
Veteran was diagnosed with chronic PTSD and major depression, 
single episode.  The record also noted that the Veteran's 
PTSD was related to his motor vehicle accident and major 
depression, single episode.

February and March 2005 VA treatment records reflect that the 
Veteran complained of nightmares and headaches.  His 
nightmares involved a helicopter crash that he reports to 
have experienced while he was in the military and his three 
month stay in a psych ward while in the military.  He was 
diagnosed with Major Depression, single episode.  Subsequent 
VA treatment records reflect complaints of anger, sleep 
disturbances, sleep hygiene, and hypervigilance aspects of 
the hyperarousal components of trauma.  (See, e.g., December 
2006 VA Treatment Record).  A July 2005 treatment record 
noted that the Veteran's PTSD was in remission.   

In a December 2005 unsigned, written buddy statement, P.H. 
stated that he was in training at Fort Walter (primarily 
helicopter school) in the summer of 1967 and that he flew 
over the crash of a helicopter and radioed in the location.  
He stated that the pilot was the Veteran, whom he met many 
years later.  He did not provide his service number.  A May 
2007 VA treatment record diagnosed the Veteran with 
undifferentiated schizophrenia and PTSD.   

In a September 2007 QTC examination, the VA examiner noted 
that the Veteran complained of PTSD due to the deaths of two 
patients during his mental hospital admission while in the 
military.  The examiner noted that the Veteran's stressor was 
not persuasive and that the complaints were not documented in 
his medical records.  

In sum, the VA medical treatment records include several 
diagnoses of PTSD based on the Veteran's reported history as 
noted above.  Although VA medical treatment records include 
several diagnoses of PTSD, PTSD has not been related to any 
verified in-service stressor. 

The record does not indicate that an attempt was made to 
corroborate some of the Veteran's alleged stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC).  Specifically, an attempt must be made to 
verify the alleged helicopter crash.  The Board finds that 
the Veteran has submitted enough information, as required by 
M21-1MR, Part IV, subpart ii, I.D.15.c, to conduct a records 
search with the JSRRC for corroboration of the Veteran's in-
service stressor of a helicopter crash.  Specifically, the 
Veteran stated that he had a "class A" physical at Madigan 
Army Hospital in Fort Lewis, Washington prior to being 
transferred to Fort Walters, Texas for flight school in June 
1967.  The training accident occurred at Fort Walters (helo-
training class 68-1).  According the Veteran's buddy 
statement, the crash occurred in the summer of 1967.  The 
Board concludes that further research is warranted and that 
the JSRRC should research records from June 1967 to August 
1967 to determine whether a helicopter crash could be 
corroborated in the unit histories.

With regard to the Veteran's hypertension claim, the 
Veteran's service treatment records showed systolic blood 
pressure readings of 132 and 126 as well as some diastolic 
readings of 84 and 80 in June 1967.  In October 1967, 
systolic blood pressure readings of 110 and 120 as well as 
some diastolic readings of 60 and 70.  In July 1968, the 
Veteran had a normal cardiovascular examination.  His blood 
pressure was 130/80.  VA treatment records from September 
1997 to March 2008 note treatment for hypertension with home 
monitoring.  The Veteran was diagnosed with hypertension, NOS 
and was prescribed medication.  Although there is medical 
evidence that the Veteran's did not have hypertension in 
service, it is unclear whether the Veteran's current 
hypertension is due to his service-connected schizophrenic 
reaction undifferentiated and nonservice-connected PTSD.  The 
Board finds that a remand for a medical opinion regarding 
nexus is warranted in order to adjudicate this claim.

The Veteran also seeks entitlement to TDIU.  As the PTSD and 
hypertension claims could affect his claim for TDIU, the 
Board finds that the claims are inextricably intertwined and 
a Board decision on the TDIU at this time would be premature.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).




Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
provide any additional details concerning 
the stressor(s) outlined in this Remand.  
All of these statements should include 
details about events that can be 
documented, the location/ places of where 
the incident or event occurred, the 
approximate date (month and year) within 
two months, the unit of the assignment 
(battalion or company level), the full 
names of firebases, and the full names of 
the individuals involved in the events.  
The Veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

2.  Advise the Veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  

3.  Even if the Veteran does not respond 
to the above requested stressor 
information, the RO should contact the 
JSRRC, requesting that an attempt be made 
to independently verify the claimed 
stressor of the helicopter crash.  At a 
minimum and based on the history provided 
by the Veteran and his buddy statement, 
combined with the Veteran's personal 
records, the following dates can be 
searched:  June 1967 to August 1967.  A 
search of the daily journals, operational 
reports, unit and organizational 
histories, and casualty records, and 
other records should be conducted in an 
effort to verify the claimed stressor.  

4.  After receiving a response from 
JSRRC, the RO should make a determination 
as to whether the stressor was 
corroborated, to include consideration as 
to whether the Veteran was involved in 
combat.  If the RO determines that the 
Veteran was involved in combat, then 
corroborative evidence is not required 
regarding any combat-related stressor.

5.  If, and only if, a stressor is 
verified, then the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated as 
verified, and that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to offer an opinion as to the 
following:

(a)  Whether the Veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b)  If so, what are the stressor(s) to 
which the Veteran's PTSD is related; and 

(c)  Whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that PTSD is due to the 
Veteran's verified in-service 
stressor(s).  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner, and the 
examiner should acknowledge such review 
in the examination report.

All necessary tests should be conducted, 
and the examiner must rule in favor of or 
exclude a diagnosis of PTSD.  The 
examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner diagnoses the 
Veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the Veteran's claims 
folder.

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

6.  The Veteran should also be afforded 
VA examination, with the appropriate 
examiner, to determine the etiology of 
any current hypertension disorder.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should opine as to the 
following:

a)  Does the Veteran have hypertension?  

b)  Based upon an assessment of the 
entire record, did any currently 
diagnosed hypertension have its onset 
during the Veteran's period of military 
service?

c)  Was it caused by any incident or 
event that occurred during his period of 
military service?  

d)  Was any currently diagnosed 
hypertension either caused or aggravated 
by any currently diagnosed service-
connected Schizophrenic Reaction 
Undifferentiated and nonservice-connected 
PTSD?

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

7.  Thereafter, the RO should readjudicate 
the claims for service connection for 
PTSD, hypertension, and TDIU in light of 
the additional evidence obtained.  If the 
claims are not granted to the Veteran's 
satisfaction, then send him a Supplemental 
Statement of the Case (SSOC) and give them 
an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


